TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 18, 2022



                                      NO. 03-22-00335-CV


                                    Michael Kent, Appellant

                                                  v.

                                   Kimberly Davis, Appellee




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the order in a Suit Affecting the Parent Child Relationship signed by the

trial court on May 3, 2022. Having reviewed the record, the Court holds that appellant has not

prosecuted his appeal and did not comply with a notice from the Clerk of this Court. Therefore,

the Court dismisses the appeal for want of prosecution. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.